UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32421 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 58-2342021 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, New York10170 (Address of principal executive offices)(Zip Code) (212) 201-2400 (Registrants telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b—2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:November12, 2014. Title Of Each Class Number of Shares Outstanding Common Stock, $0.01 par value TABLE OF CONTENTS Part I Financial Information. 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 Part II Other Information. 33 Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. Mine Safety Disclosures. 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 Signatures. 34 Index to Exhibits. 35 2 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES PART 1– FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets September 30, 2014 December 31, 2013 ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $336,000 and $381,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Restricted cash Goodwill Intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable - non-related parties $ $ Notes payable - related parties Equipment financing obligations Escrow payable - Accounts payable and accrued expenses Related party payable - Current liabilities from discontinued operations Total current liabilities Long-term liabilities: Notes payable - non-related parties, net of discount Notes payable - related parties, net of discount Equipment financing obligations Derivative liability Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized, 26,868 and 23,525 shares issued and outstanding Common stock, $0.01 par value, 18,000,000 shares authorized, 6,493,097 and 6,077,071 shares issued and outstanding Capital in excess of par value Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 3 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of revenues, exclusive of depreciation and amortization, shown separately below Gross profit Depreciation and amortization Selling general and administrative expenses (including stock-based compensation of approximately $111,000 and $51,000 for the three months ended September 30, 2014 and 2013, respectively, and approximately $253,000 and $107,000 for the nine months ended September 30, 2014 and 2013, respectively Total operating expenses Operating loss ) Other (expenses) income: Interest expense ) Loss on extinguishment of debt - ) - ) Change in fair value of derivative liability ) ) Other income (expenses), net ) ) ) Total other income (expenses) (Loss) gain on extinguishment of accounts payable - ) - Income (loss) before income taxes ) ) ) (Benefit) provision for income taxes ) - - Net income (loss) Preferred stock dividends in arrears ) Net (loss) applicable to common stockholders: $ ) $ ) $ ) $ ) Basic loss per common share: $ ) $ ) $ ) $ ) Diluted loss per common share: $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to the Condensed Consolidated Interim Financial Statements. 4 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statement of Stockholders' Equity Preferred Stock Common Stock Capital in Accumulated Stockholders' Shares $ Shares $ Excess of Par Deficit Equity (Deficit) Balance at December 31, 2013 $ ) $ Discount on related party note payable, net of exchanges - Proceeds from the sale of preferred stock and warrants, net of expenses 44 - - - Warrants issued in conjunction with the issuance of preferred stock deemed not indexed to the Company's common stock - ) - ) Issuance of common stock for services rendered - - - Modification of previously issued warrants and reclassification to stockholders' equity - Net loss - ) ) Conversion of preferred stock into common stock ) ) ) - - Dividends on preferred stock - - ) - - Stock-based compensation associated with stock incentive plans - Balance at September 30, 2014 $ ) $ See accompanying notes to the Condensed Consolidated Interim Financial Statements. 5 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Loss on disposal of property and equipment Loss on sale of accounts receivable Bad debt expense Stock-based compensation Stock and warrants issued for services rendered or in settlement of liabilities Amortization of debt discount and deferred financing fees Change in fair value of derivative liability ) Loss on extinguishment of debt - Gain on extinguishment of accounts payable - ) Increase (decrease) in cash and cash equivalents attributable to changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets ) Replenishment of security deposits - ) Accounts payable and accrued expenses ) ) Other long-term liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the sale of property and equipment - Payment of obligations related to purchase price of acquisitions ) ) Returns of security deposits - Payments of security deposits ) ) Change in restricted cash ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of common stock and warrants, net - Proceeds from the sale of preferred stock and warrants, net - Proceeds from notes payable - related parties - Proceeds from notes payable - non-related parties Payments on equipment financing obligations ) ) Repayments of notes payable - related parties ) ) Repayments of notes payable - non-related parties ) ) Net cash provided by financing activities Net change in cash and cash equivalents: Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the Condensed Consolidated Interim Financial Statements 6 NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation, Consolidation, and Summary of Selected Significant Accounting Policies The accompanying unaudited condensed consolidated interim financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2013 for Fusion Telecommunications International, Inc. (“Fusion”) and its subsidiaries (collectively, the “Company”). These condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X of the United States Securities and Exchange Commission (the “SEC”) and therefore omit or condense certain footnotes and other information normally included in consolidated interim financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). All material intercompany balances and transactions have been eliminated in consolidation.In the opinion of the Company’s management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of the condensed consolidated interim financial statements have been made. The results of operations for an interim period are not necessarily indicative of the results for the entire year. During the three and nine months ended September 30, 2014 and 2013, comprehensive loss was equal to the net loss amounts presented for the respective periods in the accompanying condensed consolidated interim statements of operations.In addition, certain prior year balances have been reclassified to conform to the current presentation. Reverse split of common stock On April 9, 2014, Fusion’s Board of Directors approved amendments to Fusion’s Certificate of Incorporation to (a) effect a reverse stock split of all of the outstanding shares of its common stock at a ratio (the “Reverse Split Ratio”) of one for fifty (the “Reverse Stock Split”) and (b) a corresponding reduction in the number of shares of common stock that Fusion is authorized to issue from 900,000,000 to 18,000,000.The Certificate of Amendment, which was approved by Fusion’s stockholders on March 28, 2014, became effective on May 13, 2014, and at that time the Reverse Stock Split took place and each 50 shares of outstanding common stock of Fusion was combined and automatically converted into one share of Fusion’s common stock, with a par value of $0.01 per share.In addition, the conversion and exercise prices of all of Fusion’s outstanding preferred stock, common stock purchase warrants and options to purchase common stock were proportionately adjusted at the Reverse Split Ratio consistent with the terms of such instruments.No fractional shares were issued as a result of the Reverse Stock Split, and any fractional share to which a stockholder may have been entitled as a result of the Reverse Stock Split was rounded up to the nearest whole share. As a result of the Reverse Stock Split, all share and per share amounts as of December 31, 2013, as well as for the three and nine months ended September 30, 2013, have been restated at the Reverse Split Ratio to give effect to the Reverse Stock Split. Income taxes The Company complies with accounting and reporting requirements with respect to accounting for income taxes, which require an asset and liability approach to financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. In accordance with U.S. GAAP, the Company is required to determine whether a tax position of the Company is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. Derecognition of a tax benefit previously recognized could result in the Company recording a tax liability that would reduce net assets. Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of September 30, 2014 and December 31, 2013.The Company is subject to income tax examinations by major taxing authorities for all tax years since 2010 and its tax returns may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof. No interest expense or penalties have been recognized as of September 30, 2014 and December 31, 2013.During the three and nine month periods ended September 30, 2014 and 2013, the Company recognized no adjustments for uncertain tax positions. 7 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Earnings per share Basic earnings per share excludes dilution and is computed by dividing earnings attributable to common stockholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock, or resulted in the issuance of common stock that then shared in the income of the Company. For the three and nine months ended September 30, 2014, the diluted loss per share computation reflects an increase in the loss attributable to common stockholders of approximately $1.2 million and $1.9 million, respectively, for the gain on fair value of the Company’s derivative liability that was attributable to outstanding in-the-money warrants (see note 6). For the nine months ended September 30, 2014 and 2013, the following securities were excluded in the calculation of diluted loss per share because their inclusion would be antidilutive: Warrants Stock options Convertible preferred stock The net loss per common share calculation includes a provision for preferred stock dividends on Fusion’s outstanding Series A-1, A-2 and A-4 Preferred Stock (the “Series A Preferred Stock”) of approximately$102,000 for the three months ended September 30, 2014 and 2013, and approximately $302,000 for the nine months ended September 30, 2014 and 2013.As of September 30, 2014, the Board of Directors had not declared any dividends on Fusion’s Series A Preferred Stock, and Fusion had accumulated approximately $3,832,000 of preferred stock dividends.The Board of Directors has declared dividends for the three and nine months ended September 30, 2014 of approximately $331,000 and $1,016,000, respectively, in connection with Fusion’s Series B-2 Preferred Stock, which, as permitted by the terms of the Series B-2 Preferred Stock, was paid in the form of 78,202 and 201,035 shares, respectively, of Fusion’s common stock. Sale of accounts receivable The Company has an agreement to sell certain of its accounts receivable under an arrangement with a third party.The Company records a loss on sale of accounts receivable at the time the receivables are sold for the difference between the book value of the receivables transferred and their respective purchase price. During the year ended December 31, 2013, the Company accounted for the sales of its accounts receivable as sales of financial assets and derecognized them from its consolidated balance sheet as of the date of sale. In connection with the preparation of its June 30, 2014 consolidated financial statements, the Company determined that although legal ownership to the transferred receivables belong to the transferee, these transfers do not meet all of the criteria outlined in Accounting Standards Codification Topic (“ASC”) 860, Transfers and Servicing.The Company had derecognized $0.9 million of such receivables as of December 31, 2013, and the Company believes that retaining this amount on its consolidated balance sheet and recording a corresponding note payable would not have been material to the Company’s consolidated balance sheet as of that date.At June 30, 2014 the Company recorded accounts receivable and recognized a note payable to unrelated parties in the amount of $1.1 million (see note 6) for the amount of uncollected receivables that had been transferred.As of September 30, 2014 all of the receivables were collected and the note was repaid.As of September 30, 2014, the Company did not have any outstanding accounts receivable that had been sold under this arrangement. The Company recognized losses on the sale of accounts receivable in the three and nine months ended September 30, 2014 of approximately $3,000 and $97,000, respectively.For the three and nine months ended September 30, 2013, the Company recognized losses on the sale of accounts receivable of approximately $47,000 and $176,000, respectively.These amounts are recorded in Other income (expenses) in the accompanying consolidated statements of operations.The Company’s obligations to the purchaser of the receivables are secured by a first priority lien on the accounts receivable of the Company’s Carrier Services business segment, and by a subordinated security interest on the other assets of the Company’s Carrier Services business segment.Based on the Company’s evaluation of the creditworthiness of the customers whose receivables the Company sells under this arrangement, the Company does not believe that there is any significant credit risk related to those receivables. 8 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Goodwill Goodwill is the excess of the acquisition cost of businesses over the fair value of the identifiable net assets acquired, and consists of $2.6 million of goodwill recognized in the acquisition of Network Billing Systems, LLC (“NBS”) on October 29, 2012, with the remainder resulting from the Broadvox Transaction described more fully in note 2.Goodwill at September 30, 2014 and December 31, 2013 was approximately $5.2 million and $5.1 million, respectively.Goodwill is not amortized but is instead tested annually for impairment.All of the Company’s goodwill is attributable to its Business Services business segment.The following table presents the change in goodwill during the nine months ended September 30, 2014. Balance at January 1, 2014 Additions Other (a) Balance at September 30, 2014 $ - $ (a) - Amount relates to adjustments to the preliminary purchase price for the acquisition completed on December 31, 2013. The change to the Company’s goodwill during the nine months ending September 30, 2013 was as follows: Balance at January 1, 2013 Additions Other (a) Balance atSeptember 30, 2013 $ - $ (a) - Amount relates to adjustments to the preliminary purchase price for the acquisition completed on October 29, 2012. Impairment of Long-Lived Assets The Company reviews long-lived assets, including intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.If an impairment indicator is present, the Company evaluates recoverability by a comparison of the carrying amount of the assets to future undiscounted net cash flows expected to be generated by the assets.If the carrying value of the asset exceeds the projected undiscounted cash flows, the Company is required to estimate the fair value of the asset and recognize an impairment charge to the extent that the carrying value of the asset exceeds its estimated fair value.The Company did not record any impairment charges for the nine months ended September 30, 2014 and 2013. Impairment testing for goodwill is performed annually in the Company’s fourth fiscal quarter.The impairment test for goodwill uses a two-step approach, which is performed at the reporting unit level.The Company has determined that its reporting units are its operating segments since that is the lowest level at which discrete, reliable financial and cash flow information is available.Step one compares the fair value of the reporting unit (calculated using a market approach and/or a discounted cash flow method) to its carrying value.If the carrying value exceeds the fair value, there is a potential impairment and step two must be performed.Step two compares the carrying value of the reporting unit’s goodwill to its implied fair value, which is the fair value of the reporting unit less the fair value of the unit’s assets and liabilities, including identifiable intangible assets.If the implied fair value of goodwill is less than its carrying amount, an impairment is recognized. Stock–based compensation The Company accounts for stock-based compensation by recognizing the fair value of the compensation cost for all stock awards over their respective service periods, which are generally equal to the vesting period. This compensation cost is determined using option pricing models intended to estimate the fair value of the awards at the date of grant using the Black-Scholes option-pricing model. An offsetting increase to stockholders' equity is recorded equal to the amount of the compensation expense charge. Stock-based compensation expense recognized in the condensed consolidated interim statements of operations for the three and nine months ended September30, 2014 and 2013 includes compensation expense for stock-based payment awards granted prior to September30, 2014 but not yet vested, based on the estimated grant date fair value. As stock-based compensation expense recognized in the condensed consolidated statements of operations is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. When estimating forfeitures, the Company considers historical forfeiture rates as well as ongoing trends for actual option forfeiture. 9 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES The impact of stock-based compensation expense on the Company’s results of operations for the three and nine months ended September 30, 2014 was approximately $111,000 and $253,000, respectively.Stock-based compensation expense for the three and nine months ended September 30, 2013 was approximately $51,000 and $107,000, respectively.These amounts are included in selling, general, and administrative expenses in the condensed consolidated interim statements of operations. The following table summarizes the stock option activity for the nine months ended September 30, 2014: (unaudited) Number of Options Weighted Average Exercise Price Balance at December 31, 2013 $ Options granted during the period $ Options exercised during the period - $
